Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 5/17/2022has been entered. Claims 1, 3-4, 6-7, 9-12, 14-18 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 2/17/2022. 

Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14, line 1 recites “comprising (a) soluble”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “comprising (a) the soluble”.  
Claim 14, line 2 recites “and (b) support with at least one”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “and (b) a support with at least one”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-7, 11, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Publication No. 2010/0280457 to Tokumoto et al.
Regarding claim 1, Tokumoto et al. discloses a composition for preparing a microneedle (title), the composition comprising donepezil (substance to be delivered (paragraph 74)/physiologically active substance (paragraph 76), which is donepezil (paragraph 77)) or a pharmaceutically acceptable salt thereof and hyaluronic acid (coating carrier/coating solution is hyaluronic acid; paragraph 69 and 70) or a pharmaceutically acceptable salt thereof, wherein a weight ratio of the donepezil or the pharmaceutically acceptable salt thereof and the hyaluronic acid or a pharmaceutically acceptable salt thereof is 1:1.5 to 1:2.05 (paragraph 74 discusses how the percent weight of the substance to be delivered /physiologically active substance/donepezil is between 0.1 and 65% by weight and paragraph 71 discloses that the liquid coating carrier/hyaluronic acid is between 1 and 70% by weight; between these two disclosures, there are some combinations of percent weight of the substance to be delivered /physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid that anticipate the claimed weight ratio (examiner notes that a percent weight ratio of 1:1.5 = 66.7% and a percent weight ratio of 1:2.05 = 48%).
The Examiner is of the position that the percent weight disclosures of paragraphs 71 and 74 are sufficient to anticipate claim 1. 
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the percent weights of the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid to the claimed percentage by weight range (for instance, a 50-50% combination is obvious), since Tokumoto et al. discloses percent weight ranges for the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid  that fall within the claimed range, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify Tokumoto et al. so that the percent weights of the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid are within the recited range since applicant has not disclosed that having the percent weights of the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid within the recited range solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  
Furthermore, absent a teaching as to the criticality of the percent weights of the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid are within the recited range, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 4, Tokumoto et al. discloses or renders obvious the claimed invention as discussed above concerning claim 1, and Tokumoto et al. discloses that the hyaluronic acid or a pharmaceutically acceptable salt thereof is contained by 45 to 80% compared to a total weight of the composition (paragraph 71).

Regarding claim 6, Tokumoto et al. discloses a soluble microneedle (biodegradable, paragraph 52) comprising donepezil (substance to be delivered (paragraph 74)/physiologically active substance (paragraph 76), which is donepezil (paragraph 77)) or a pharmaceutically acceptable salt thereof and hyaluronic acid (coating carrier/coating solution is hyaluronic acid; paragraph 69 and 70) or a pharmaceutically acceptable salt thereof, wherein a weight ratio of the donepezil or the pharmaceutically acceptable salt thereof and the hyaluronic acid or a pharmaceutically acceptable salt thereof is 1:1.5 to 1:2.05 (paragraph 74 discusses how the percent weight of the substance to be delivered /physiologically active substance/donepezil is between 0.1 and 65% by weight and paragraph 71 discloses that the liquid coating carrier/hyaluronic acid is between 1 and 70% by weight; between these two disclosures, there are some combinations of percent weight of the substance to be delivered /physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid that anticipate the claimed weight ratio (examiner notes that a percent weight ratio of 1:1.5 = 66.7% and a percent weight ratio of 1:2.05 = 48%).
The Examiner is of the position that the percent weight disclosures of paragraphs 71 and 74 are sufficient to anticipate claim 6. 
Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the percent weights of the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid to the claimed percentage by weight range (for instance, a 50-50% combination is obvious), since Tokumoto et al. discloses percent weight ranges for the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid  that fall within the claimed range, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify Tokumoto et al. so that the percent weights of the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid are within the recited range since applicant has not disclosed that having the percent weights of the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid within the recited range solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  
Furthermore, absent a teaching as to the criticality of the percent weights of the substance to be delivered/physiologically active substance/donepezil and the liquid coating carrier/hyaluronic acid are within the recited range, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 7, Tokumoto et al. discloses or renders obvious the claimed invention as discussed above concerning claim 6, and Tokumoto et al. further discloses that a content of the donepezil or the pharmaceutically acceptable salt thereof is 43 wt% or less (paragraph 74).
Regarding claim 11, Tokumoto et al. discloses or renders obvious the claimed invention as discussed above concerning claim 6, and Tokumoto et al. further discloses that a length thereof is 500 to 950 µm from a support (500 µm, which is part of the claimed range; paragraph 50).
Regarding claim 14, Tokumoto et al. discloses or renders obvious the claimed invention as discussed above concerning claim 6, and Tokumoto et al. further discloses a microneedle percutaneous patch (Figs. 1a-1b), comprising (a) the soluble microneedle according to claim 6 (see rejection of claim 6 above); and (b) a support (substrate 2) with at least one of the soluble microneedles attached thereto (see Fig. 1b).  
Regarding claim 17, Tokumoto et al. discloses the claimed invention as discussed above concerning claim 14, and Tokumoto et al. further discloses that an interval an interval of the soluble microneedles attached to the support is 0.2 to 0.5mm (the density of microneedles is spaced apart row-wise so that there is a needle density of 1 to 10 needles per millimeter; paragraph 53).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al.
Regarding claim 3, Tokumoto et al. discloses the claimed invention as discussed above concerning claim 1, and Tokumoto et al. further discloses that the hyaluronic acid or pharmaceutically acceptable salt thereof has a viscosity (all polymers do); but Tokumoto et al. does not expressly state that an intrinsic viscosity of hyaluronic acid or pharmaceutically acceptable salt thereof is 0.150 to 0.250 m/kg.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the viscosity of the hyaluronic acid or pharmaceutically acceptable salt thereof in order to control the workability of the polymer curing preparation of the microneedle, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(I).
Additionally, it would have been an obvious matter of design choice to modify Tokumoto et al. to include the claimed viscosity of the hyaluronic acid or pharmaceutically acceptable salt thereof since applicant has not disclosed that having the claimed viscosity of the hyaluronic acid or pharmaceutically acceptable salt thereof solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the claimed viscosity of the hyaluronic acid or pharmaceutically acceptable salt thereof, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Regarding claim 15, Tokumoto et al. discloses the claimed invention as discussed above concerning claim 14, and Tokumoto et al. further discloses that the microneedles are loaded with donepezil (paragraph 77), but Tokumoto et al. does not expressly indicate that an amount of loading capacity of donepezil or a pharmaceutically acceptable salt thereof per unit area of the support is 2.2 to 11 ng/mm2.
However, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the drug load of the donepezil per unit area to be a therapeutically effective amount of the device of Tokumoto et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(1).
It would have been an obvious matter of design choice to modify Tokumoto et al. to include the drug load of the donepezil per unit area as claimed since applicant has not disclosed that having the drug load of the donepezil per unit area as claimed solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the drug load of the donepezil per unit area as claimed, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al., in further view of U.S. Publication No. 2019/0160272 to Gu et al.
Regarding claims 9 and 10, Tokumoto et al.  discloses the claimed invention as discussed above concerning claim 6, and Tokumoto et al. further discloses that the microneedles are configured to have a strength capable of piercing the skin (paragraph 53), but Tokumoto et al. does not expressly state that a strength is between 0.058 N and 1.603 N, as recited in claim 9, or that the strength is between 0.1 N and 1.603 N, as recited in claim 10.
As to claims 9-10, Gu et al. teaches that it is useful for hyaluronic acid microneedles to have a strength of 0.18 N, as this strength is known to be sufficient for skin penetration without breaking (paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made microneedle device of Tokumoto et al. such that the microneedles have a strength sufficient to withstand insertion without breakage, as taught by Gu et al., since this strength is known to be sufficient for skin penetration without breaking (paragraph 86 of Gu et al.).

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al., in further view of U.S. Publication No. 2015/0141910 to Francis et al.
Regarding claim 12, Tokumoto et al.  discloses the claimed invention as discussed above concerning claim 6, and Tokumoto et al. discloses that the microneedles have a tip (shown in Fig. 1b), but Tokumoto et al. does not expressly state that a tip diameter thereof is 35 to 110 µm.
Francis et al. teaches a drug loaded biodegradable microneedle (microneedles 26, see Fig. 2) made from hyaluronic acid or its derivatives (paragraphs 4 and 27) and the microneedles have a tip diameter thereof is 35 to 110 µm (paragraph 38) (5-100 µm, which includes a majority of the claimed tip diameter range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the tip of the microneedles of the device of Tokumoto et al., such that they have a tip diameter of 5-100 µm, as taught by Francis et al., since this is a known range for tip diameters when constructing hyaluronic acid/acid biodegradable microneedles (paragraph 38 of Francis et al.).
Regarding claim 16, Tokumoto et al. discloses the claimed invention as discussed above concerning claim 14, and Tokumoto et al. further discloses that there is a number of soluble microneedles per unit area of the support (see Fig. 1a and 1b), but Tokumoto et al. does not expressly state that the number of soluble microneedles per unit area of the support is 0.2 to 0.5 pieces/mm2.
Francis et al. teaches a drug loaded biodegradable microneedle (microneedles 26, see Fig. 2) made from hyaluronic acid or its derivatives (paragraphs 4 and 27) and that the number of soluble microneedles per unit area of the support is 50-5000 microneedles /cm2 (paragraph 8; which converts to 0.5 pieces/mm2 -- 50 pieces/mm2, which falls on the claimed range of 0.2 to 0.5 pieces/mm2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the number of microneedles of the device of Tokumoto et al. per unit area, such that they have 50-5000 microneedles /cm2 (0.5 pieces/mm2 – 50 pieces/mm2), as taught by Francis et al., as this is a known useful density of microneedles per unit area in the relevant art (paragraph 8 of Francis et al.).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokumoto et al., as applied to claim 14 above, in further view of U.S. Publication No. 2008/0213461 to Gill et al.
Regarding claim 18, Tokumoto et al. discloses the claimed invention as discussed above concerning claim 14, and Tokumoto et al. discloses that the microneedles are applied to the skin and that the microneedles are inserted into the skin (paragraph 47), but Tokumoto et al. does not expressly state that an insertion capacity of the soluble microneedle into skin per unit area is 90% or more.
Gill et al. teaches that it is known in the relevant art of transdermal microneedles to form microneedle arrays where the length of the microneedles equals the desired penetration depth (paragraph 111) and notes that the penetration depth is the non-deformative incursion of the microneedle into the tissue (paragraph 110) (i.e., an entire length — or 100% - of the microneedle is inserted into the skin per unit area of the array; thus Gill et al. teaches that an insertion capacity of the soluble microneedle into skin per unit area is 90% or more). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have adjusted the microneedle length of the device of Tokumoto et al., so that an insertion capacity of the soluble microneedle into skin per unit area is 90% or more, such as 100% as taught by Gill et al., since Gill et al. teaches that full depth insertion of the length of the microneedle is useful in achieving desired penetration depth during use (paragraph 111).

Response to Arguments
Applicant’s arguments with respect to claim(s) dated 5/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783